Citation Nr: 0901211	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  04 39-460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disability. 

2.  Entitlement to service connection for status post cyst 
removal with residual scars as secondary to skin disability.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2004 rating decision 
rendered by the San Diego, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A skin disability is not attributable to service to 
include as due to herbicide exposure.  

2.  Status post cyst removal with residual scars was not 
manifest in service nor is it due to a service connected 
disease or injury.  

3.  Status post cyst removal with residual scars is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 ); 38 C.F.R. § 3.303 
(2008). 

2.  Status post cyst removal with residual scars was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  Status post cyst removal with residual scars is not 
proximately due to or the result of service connected disease 
or injury.  38 C.F.R. § 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under VCAA by letter dated 
in October 2003.  The letter provided adequate notice with 
respect to the evidence necessary to establish a claim for 
service connection, but it did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the veteran was subsequently provided notice 
pertaining to these latter two elements in March 2008, prior 
to the issuance of a supplemental statement of the case 
(SSOC).  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examination was adequate.  The examiner reviewed the history, 
established clinical findings and presented numerous reasons 
for his opinion.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

				Factual Background

The veteran served in Vietnam.  The veteran's service medical 
records show that in May 1969, the veteran developed and was 
treated for a rash with a secondary infection.  It was noted 
at separation that the veteran had a large melanotic hair 
bearing in the area over his right shoulder.  The veteran 
maintained that he was in "good health" and denied any skin 
diseases at his separation examination.  

Post service medical records show that in November 1984 the 
veteran was diagnosed with left scrotal abscess and an I & D 
of the left scrotal abscess was done.  In a VA outpatient 
examination dated in May 2003, it was noted that the 
veteran's skin did not have any unusual rashes or lesions.  
In August 2003, the veteran underwent surgery for the removal 
of a cyst of the mid upper back.  It was noted that the 
veteran also had a smaller cyst of the back, especially at 
the right shoulder.  

In an Agent Orange examination conducted in April 2004, it 
was noted that the veteran had cyst-like structures on the 
back, under the arms and scrotum.  It was further noted that 
he has had them since 1968 while in Vietnam.  The examination 
revealed that the left upper back had large, soft, raised 
lesion.  There were no rashes, petechia or erythema.  The 
veteran was diagnosed with inclusion cysts.  The examiner 
found that the diagnoses listed were not considered related 
to Agent Orange exposure.  

The veteran was afforded a VA compensation and pension 
examination in October 2008.  Examination showed a 4cm long x 
5 mm wide linear scar in the mid upper back.  Post inclusion 
cyst excision was noted.  There was a smooth raised 3 cm 
round, mobile firm raised lesion with a small punctuate white 
center on the left posterior shoulder.  The left axilla 
showed a 4x6 cm patch of red raised moist confluent region 
consistent with candidiasis.  Mildly discolored telegeictasia 
was noted to cover the entire back.  The veteran was 
diagnosed with epidermal inclusion cyst status post excision 
of mid back inclusion cyst in 2004, epidermal inclusion cyst 
left posterior shoulder, left axilla-appearance consistent 
with candidiasis, skin discoloration on the back consistent 
with telengiactasia and sebacious cyst-scalp lower occipital 
area.  The VA examiner opined that it was less likely as not 
that any skin disability shown was related to service.  The 
examiner noted several reasons for his opinion including: (1) 
there is no documentation of an epidermal inclusion cyst or 
lesion resembling a cyst found in service, (2) a rash was 
documented in service only one time as associated with an 
infection, it was treated with antibotics and no other rash 
complaints were noted for the remainder of service, (3) 
objective findings at separation of a melonic hair on the 
right shoulder is not indicative of a cystic lesion, rash or 
infection, and the veteran denied skin diseases at 
separation, (4) the veteran had a I&D of a scrotal abscess in 
1984 but there is no mention in the notes that the abscess 
was proceeded by a cystic lesion and there were no scrotal 
complaints found in the service medical records, (5) the 
earliest mention of a skin condition is in 2003 which 
described an epidermal inclusion cyst, (6) although the 
veteran describes having cystic lesions in Vietnam there is 
no medical documentation to confirm such, (7) upon review of 
medical literature, there is no mention of an association 
between chemical exposure and the formation of epidermal 
inclusion cysts, (8) there is no reference in any of the 
records reviewed of the veteran having acne or cholracne, (9) 
the VA approved presumptive disorders secondary to Dioxin 
exposure do not include epidermal inclusion cysts, rashes or 
infections, and (10) service medical records are negative for 
skin complaints in the axilla or groin.

					Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  Service connection for a chronic disease may be 
granted if manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra. 
The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to 
be applied prospectively; it is not for application in the 
present claim.  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  

        Analysis 

The veteran is seeking service connection for a skin 
disability, which he believes developed as a result of Agent 
Orange exposure during service.  After careful review of the 
record, the Board finds that the preponderance of the 
evidence is against granting service connection for this 
claim.

Initially, the Board notes that service connection is not 
warranted on a presumptive basis.  The Board notes that 
service connection may be presumed for specific residuals of 
herbicide exposure by the showing of two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, 
personnel records show that the veteran served in Vietnam 
during the Vietnam Era.  However, the veteran's skin 
disability is not a condition subject to presumptive 
(herbicide or Agent Orange) service connection pursuant to 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Although it has been 
determined that there is a positive association between 
herbicide exposure and chloracne, the veteran has not been 
diagnosed with such.  The evidence shows that the veteran has 
been diagnosed with epidermal inclusion cyst status post 
excision of mid back inclusion cyst in 2004, epidermal 
inclusion cyst left posterior shoulder, left axilla-
appearance consistent with candidiasis, skin discoloration on 
the back consistent with telengiactasia and sebacious cyst-
scalp lower occipital area, these conditions are not subject 
to presumptive service connection.  Although the veteran has 
a skin disability, he has not been diagnosed with one of the 
specific diseases listed within 38 C.F.R. § 3.309(e), thus 
service connection on a presumptive basis is not warranted.

The Board also finds that service connection is not warranted 
on a direct basis.  In this regard, the Board notes that the 
service medical records show that the veteran was treated for 
a rash with a secondary infection during service.  However, 
the veteran maintained at separation that he did not have any 
skin diseases.  In a VA outpatient examination dated in May 
2003, it was noted that the veteran's skin did not have any 
unusual rashes or lesions.  The April 2004 Agent Orange 
examination showed no rashes, petechia or erythema and the 
examiner found that the diagnoses listed were not considered 
related to Agent Orange exposure.  The Board also notes that 
the October 2008 VA examiner opined that it was less likely 
as not that any skin disability shown was related to service.  
The examiner noted several reasons for his opinion including: 
(1) there is no documentation of an epidermal inclusion cyst 
or lesion resembling a cyst found in service, (2) a rash was 
documented in service only one time as associated with an 
infection, it was treated with antibiotics and no other rash 
complaints were noted for the remainder of service, (3) 
objective findings at separation of a melonic hair on the 
right shoulder is not indicative of a cystic lesion, rash or 
infection, and the veteran denied skin diseases at 
separation, (4) the veteran had a I&D of a scrotal abscess in 
1984 but there is no mention in the notes that the abscess 
was proceeded by a cystic lesion and there were no scrotal 
complaints found in the service medical records, (5) the 
earliest mention of a skin condition is in 2003 which 
described an epidermal inclusion cyst, (6) although the 
veteran describes having cystic lesions in Vietnam there is 
no medical documentation to confirm such, (7) upon review of 
medical literature, there is no mention of an association 
between chemical exposure and the formation of epidermal 
inclusion cysts, (8) there is no reference in any of the 
records reviewed of the veteran having acne or cholracne, (9) 
the VA approved presumptive disorders secondary to Dioxin 
exposure do not include epidermal inclusion cysts, rashes or 
infections, and (10) service medical records are negative for 
skin complaints in the axilla or groin.  

The Board does notes that the veteran was seen during service 
for a rash and a melontic hair.  However, there has been no 
proof of either since service.  As such, the record tends to 
establish that the in service manifestations were acute and 
resolved.  To the extent that he asserts that there has been 
continuity of the cysts since service, such assertion is 
inconsistent with the record and is not credible.  Cysts were 
not identified at separation, he denied a history of skin 
disease at separation and examination in August 2003 
disclosed no unusual rashes or lesions.  Such clinical 
findings are more probative than an unsupported lay 
statement.  

While the evidence of record shows that the veteran has a 
skin disability, the Board finds that the more probative 
evidence shows that the veteran's current skin disability is 
not attributable to service.  In this case, the veteran 
attributes his skin disability to service.  However, the 
Board may discount lay evidence when such discounting is 
appropriate.  As fact finder, the Board is obligated to, and 
fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Furthermore the Board can weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record.  See Buchanan v. Nicholson, 451 F3d 
1331 (2006).  Here, we find the veteran's claim that his skin 
disability is attributable to service to be less credible 
than the service medical records, the April 2004 Agent Orange 
examiner who found that the veteran's diagnoses were not 
considered related to Agent Orange exposure and the October 
2008 VA examiner who opined that it was less likely as not 
that any skin disability shown was related to service.  

With regard to his claim of entitlement to service connection 
for status post cyst removal with residual scars, the veteran 
has contended that this is secondary to his skin disability.  
However, since service connection has been denied for a skin 
disability, this theory of entitlement is not applicable to 
the veteran.

In addition, the preponderance of the evidence is against 
granting service connection for this claim on a direct basis.  
The Board initially acknowledges that there is evidence of a 
cyst removal and cyst like structures on the skin.  In August 
2003, the veteran underwent surgery for the removal of a cyst 
of the mid upper back.  In an Agent Orange examination 
conducted in April 2004, it was noted that the veteran had 
cyst-like structures on the back, under the arms and scrotum.  
The examination revealed that the left upper back had large, 
soft, raised lesion.  The veteran was diagnosed with 
inclusion cysts.  However, the Board notes that the examiner 
found that the diagnoses listed were not considered related 
to Agent Orange exposure.  Although there is evidence that 
the veteran had cyst removal the more probative evidence 
shows that the veteran's condition is not associated with 
service.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claims for service connection.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for skin disability is denied. 

Service connection for status post cyst removal with residual 
scars is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


